 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PARAMJIT DHALIWAL,                                 Case No. 1:17-cv-01185-LJO-SAB

12                  Plaintiff,                          ORDER GRANTING REQUEST FOR
                                                        EXTENSION OF TIME TO FILE
13          v.                                          DISPOSITIVE DOCUMENTS

14   OHIO SECURITY INSURANCE CO.,                       (ECF No. 21)

15                  Defendant.

16

17          On October 18, 2018, a notice of settlement was filed and the parties were ordered to file

18 dispositive documents within thirty days of October 19, 2018.          (ECF Nos. 19, 20.)      On

19 November 19, 2018, Plaintiff filed a notice regarding the status of the settlement and requested
20 an extension of time to file dispositive documents. The Court finds that good cause exists to

21 grant the request.

22          Accordingly, IT IS HEREBY ORDERED that the parties shall file dispositive documents

23 on or before November 26, 2018.

24
     IT IS SO ORDERED.
25

26 Dated:     November 20, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
